
	
		II
		111th CONGRESS
		1st Session
		S. 207
		IN THE SENATE OF THE UNITED STATES
		
			January 12, 2009
			Mrs. Boxer introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow a
		  deduction for health insurance premiums.
	
	
		1.Short titleThis Act may be cited as the
			 Health Insurance Tax Relief
			 Act.
		2.Deductibility of
			 health insurance premiums
			(a)Allowance of
			 deduction
				(1)In
			 generalSubsection (a) of section 213 of the Internal Revenue
			 Code of 1986 (relating to medical, dental, etc., expenses) is amended to read
			 as follows:
					
						(a)Allowance of
				deductionThere shall be allowed as a deduction the following
				amounts not compensated for by insurance or otherwise—
							(1)the amount by
				which the amount of expenses paid during the taxable year (reduced by the
				amount deductible under paragraph (2)) for medical care of the taxpayer, the
				taxpayer’s spouse, and the taxpayer’s dependents (as defined in section 152,
				determined without regard to subsections (b)(1), (b)(2), and (d)(1)(B) thereof)
				exceeds 7.5 percent of adjusted gross income, plus
							(2)so much of the
				expenses paid during the taxable year for insurance which constitutes medical
				care under subsection (d)(1)(D) (other than for a qualified long-term care
				insurance contract) for such taxpayer, spouse, and dependents as does not
				exceed $2,000 ($4,000 in the case of a joint
				return).
							.
				(2)Limitation
			 based on adjusted gross incomeSection 213 of the Internal
			 Revenue Code of 1986 is amended by adding at the end the following new
			 subsection:
					
						(f)Limitation with
				respect to certain medical insurance premiumsThe amount of the
				deduction allowed by subsection (a)(2) (determined without regard to this
				subsection) shall be reduced (but not below zero) by 5 percent of so much of
				the taxpayer's adjusted gross income as exceeds $75,000 ($150,000 in the case
				of a joint
				return).
						.
				(b)Deduction
			 allowed whether or not taxpayer itemizes deductionSection 62(a)
			 of the Internal Revenue Code of 1986 (defining adjusted gross income) is
			 amended by inserting after paragraph (21) the following new paragraph:
				
					(22)Health
				insurance premiumsThe deduction allowed by section
				213(a)(2).
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2008.
			
